Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Angelis et al. (US 20110204039).
	Regarding claim 1, De Angelis discloses a method for manufacturing a glass article (such as ribbon 32 or LCD glass cut from the ribbon [0035]) comprising
De Angelis discloses a transfer pipe (connecting tube 16) and step of heating a transfer pipe (connecting tube 16) and [0038] the molten glass begins immediately cooling upon entering the connecting tube 16)
De Angelis does not specifically state pre heating before molten glass flows there through.  It would have been obvious to one of ordinary skill in the art to heat the (connecting tube 16) prior to the glass entering the connecting tube as motivated by preventing any cooling of the glass upon entering.
De Angelis discloses a main body portion (tubular wall 34) surrounded by layers of insulating refractory [0043] thus retained by refractory, in both a horizontal and inclined portion (see connecting tube 16 in Fig 1)
De Angelis discloses heating occurs through flanges 36 [0042]-[0043]. The flange is divided into rings of different thicknesses to offset the effect of changes in current density with a reduced thickness in the outer region of the flange to use less expensive platinum materials [0047]  
The exterior ring corresponds to the support device.  A skilled artisan would understand that a difference at all (albeit “offset”) in current density in different metals of different thicknesses yields some movement in the exterior ring of the flange thus the support device is moveably supported when heating with the main body which is also metal (34) giving the claims the broadest reasonable interpretation in view of the specification.  All metal expands when heated.
Regarding claim 2, De Angelis discloses an electrode connects to the flange with cables or bus bars to feed current [0040]
Regarding claims 3-5, the flange has the upper portion (40- 99% nickel) and lower portion (38 at least 80% platinum) and intermediate portion because it is a circle.  Nickel expands more than platinum and is considered the movable support giving the broadest reasonable interpretation in view of the specification.
Furthermore, it would be obvious to a skilled artisan to have the flanges move as the wall 34 expands when heated as motivated by maintaining the flanges in connection with the wall 34  for direct heating.

Allowable Subject Matter
Claims 6 and 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741